1     Law Offices of Travis A. Gagnier, Inc. P.S.                    Judge Christopher M. Alston
      33507 Ninth Avenue South, Bldg. F                              CHAPTER 13
2     P.O. Box 3949                                                  Hearing Date: May 23, 2019
      Federal Way, WA 98063-3949                                     Hearing Time: 9:30 a.m.
3     253-941-0234; gagnierecf@bestbk.com                            Response Date: May 16, 2019

4
                             UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
5

6      IN RE:
                                                          No. 15-17221
7      WALKAMA, Gary and Vonda,
                                                          DEBTORS’ RESPONSE TO MOTION FOR
8                Debtors.                                 RELIEF FROM STAY BY ABINBOLA
                                                          NELLAMS and PROOF OF SERVICE
9

10

11
             COME NOW, the Debtors, by and through their attorney, Travis A. Gagnier, and respond

      to the Motion for Relief from Stay by Abinbola Nellams (hereafter “Nellams”), which has been
12
      filed for the second time in this case.
13
              Debtors filed for Chapter 13 bankruptcy on or about December 9, 2015. Nellams was
14
      notified of the bankruptcy filing and was listed as a creditor in the case at the time of filing. On
15
      the one hand Nellams claims he did not know about the bankruptcy filing, but on the other he
16
      complains in his motion that his District Court case was stayed on December 22, 2015 due to the
17
      bankruptcy filing. Despite his unsupported claim to the contrary, Nellams knew about the
18
      bankruptcy filing from the beginning, but did nothing for three (3) years. A copy of the Notice of
19
      Bankruptcy Filing Per LCR 89 which was filed in the District Court case and sent to attorney
20
      Darryl Parker is attached and incorporated by reference.
21
              Nellams did not do is file a Proof of Claim in this case. The non-governmental claim bar
22    date was April 25, 2016. He has no grounds to the bar date since he knew about the bankruptcy
23    filing back in December of 2015. There is no reason to put the debtors through the hassle and
24    expense of liquidating a claim that was never made in this case just because the creditor is now
25    impatient after more than three (3) years of doing nothing. Nellams has cited no grounds for

26    relief from the stay in this matter.
                                                                                  LAW OFFICES OF TRAVIS
27    DEBTORS’ RESPONSE TO MOTION                                                     GAGNIER, INC., P.S.
      FOR RELIEF FROM STAY and                                                 33507 Ninth Avenue South, Bldg. F
28    PROOF OF SERVICE - 1                                                               P.O. Box 3949
                                                                                 Federal Way, WA 98063-3949
                                                                             (253) 941-0234; gagnierecf@bestbk.com

     Case 15-17221-CMA          Doc 50       Filed 05/16/19   Ent. 05/16/19 15:55:19            Pg. 1 of 2
1
             Had a claim been filed, it would make more sense to try the matter in the Bankruptcy
2
      Court as debtor is the sole defendant now. But, with no claim being filed there is no reason to
3
      liquidate a debt that that will be discharged at the completion of the debtors’ case.
4
             For these reasons, the Debtors ask that the motion for relief from stay be denied.
5
             Respectfully submitted this 16th day of May 2019.
6
                                                    /s/ Travis A. Gagnier
7
                                                    Travis A. Gagnier, #26379
                                                    Attorney for Debtors
8
                                         PROOF OF SERVICE
9
             I declare under penalty of perjury under the laws of the State of Washington that I filed
10
      the original of the foregoing with the United States Bankruptcy Court in Seattle and served a true
11

12    copy thereof to:

13           K. Michael Fitzgerald          Abinbola Nellams
             Chapter 13 Trustee             c/o Civil Rights Justice Center, PLLC
14
      via ECF, and to:
15
             Debtors
16
      via U.S. first-class mail, postage pre-paid, on the 16th day of May 2019.
17
                                                    /s/ Shari L. Moody
18                                                  Shari L. Moody
                                                    Sr. Paralegal
19

20

21

22

23

24

25

26
                                                                                 LAW OFFICES OF TRAVIS
27    DEBTORS’ RESPONSE TO MOTION                                                    GAGNIER, INC., P.S.
      FOR RELIEF FROM STAY and                                                33507 Ninth Avenue South, Bldg. F
28    PROOF OF SERVICE - 2                                                              P.O. Box 3949
                                                                                Federal Way, WA 98063-3949
                                                                            (253) 941-0234; gagnierecf@bestbk.com

     Case 15-17221-CMA         Doc 50     Filed 05/16/19      Ent. 05/16/19 15:55:19           Pg. 2 of 2
